[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The court has reviewed the motion to dismiss filed on behalf of the defendant together with a Memoranda of Law filed by the parties and the supporting affidavits filed on behalf of the defendants and on behalf of the plaintiff.
The affidavits filed by the parties reveal the existence of questions of fact necessary to a determination as to whether the defendants have purposefully availed themselves of the privilege of conducting activities within the State of Connecticut and whether there are sufficient minimum contacts to satisfy due process considerations. Accordingly, an evidentiary hearing will be necessary and counsel will be contacted to schedule such a hearing. Counsel are hereby requested to be prepared to estimate the length of time that might be required for such a hearing.
RUSH, JUDGE